DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been electronically retrieved by the USPTO on 11/15/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/31/2019, 12/27/2019, 07/01/2020 and 12/16/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake (EP 2293382), in view of Riepenhausen (DE 10 2012105564); (as disclosed in Applicant’s IDS dated 12/27/2019).

Regarding claim 11, Ohtake in figures 1-8 discloses a vehicle decorative part comprising: a decorative main body (radome 10) that is configured to be attached to a vehicle at a front side in a transmission direction of millimeter waves from a millimeter wave radar (radar 20, see paragraph 21) to decorate the vehicle and has a millimeter wave transparency (para. 21); wherein the decorative main body (10) includes a transparent member (transparent member 11), which is made of a plastic (para. 25), a base (base member 16 and bright members 12), which is made of a plastic and located at a rear side in the transmission direction of the transparent member (11, see Figure 3A), and a decorating layer (bright layer 13), which is located between the transparent member (11) and the base (12+16), the base is divided into a front base (12) and a rear base (16), which is located at a rear side in the transmission direction of the front base (11). 

However, in the same field of endeavor, Riepenhausen in figures 1-6 teaches a vehicle decorative part (para. 1 of provided translated document) including: a sheet-shaped heater (heating layer 14 and or hating foil 8) having a heating element that emits heat when energized (para. 27); the heater (14/8) includes a main portion that includes the heating element (8) and is sandwiched by the front base (thermoplastic material 13) and the rear base (second layer 9, see Fig. 6) from a front side and a rear side in the transmission direction (Fig. 6), the front base (13) and the rear base (9) are joined to each other so as to seal the main portion of the heater (14/8), and a gap adjoining the main portion (8) in the base (9) is filled (first layer 10) with plastic. 
Although, Riepenhausen is silent on disclosing the gap is filled with the same plastic as the base (9), it would have been obvious to one having ordinary skill in the art at the time the invention was made to fill the gap with the same plastic as the base, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Regarding claim 12, Ohtake in view of Riepenhausen (figures 1-6) teaches a vehicle decorative part wherein the gap (gap formed between 13 and 9) adjoining the main portion (14) in the base (9) is filled with a part of the base or with a component that is separate from the base (plastic material 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the heating element of Riepenhausen in the vehicle decorative part of Ohtake to form the claimed invention in order to achieve thermal insulation of the heating layer 14 of the heating foil 8, which radiates heat in the direction away from the covering part 1. (See Riepenhausen paragraph 30 of translation provide by Applicants).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the heating element of Riepenhausen in the vehicle decorative part of Ohtake to form the claimed invention in order to provide heating foils on some of the cladding elements to provide local heat to prevent the formation of ice, snow or water layers on this local area of the cladding element or to locally remove these disturbing environmental influences from the surface of the cladding part, thus keeping the local area free for the smooth passage of electromagnetic radiation. (See Riepenhausen paragraph 1 of translation provide by Applicants).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Ohtake in figures 1-8 discloses a vehicle decorative part wherein the front base (12) includes a general section, and a protrusion, which protrudes frontward in the transmission direction relative to the general section. However, Ohtake and Riepenhausen fail to teach or suggest: “and the gap adjoining the main portion in the base includes a gap between the main portion and a depression formed in a rear surface in the transmission direction of the front base at a position behind the protrusion”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845